Exhibit 10.3

SECOND AMENDMENT TO THE

A. H. BELO CORPORATION

2017 INCENTIVE COMPENSATION PLAN

﻿

THIS SECOND AMENDMENT (the “Second Amendment”) to the A. H. Belo 2017 Incentive
Compensation Plan, as amended from time to time (the “Plan”), has been adopted
by A. H. Belo Corporation, a Texas corporation (the “Company”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Plan.

﻿

W I T N E S S E T H:

﻿

WHEREAS, the Company previously adopted the Plan;

﻿

WHEREAS, Section 18(a) of the Plan provides that the board of directors of the
Company (the “Board”) or the Compensation Committee of the Board may amend the
Plan from time to time without the consent of any Participant, other holder or
beneficiary of an Award, or any other person;

﻿

WHEREAS, the Board now desires to amend the Plan to eliminate the annual equity
grant made to Directors; and

﻿

WHEREAS, the Board has determined that the Second Amendment shall be made
effective as of December 10, 2018  (the “Amendment Effective Date”).  

﻿

NOW, THEREFORE, the Plan shall be amended as of the Amendment Effective Date, as
set forth below:

﻿

1.Section 12 of the Plan shall be, and it hereby is, amended and restated to
read in its entirety as follows:

﻿

“Section 12:  Reserved.”

﻿

RESOLVED FURTHER, that except as amended hereby, the Plan is specifically
ratified and reaffirmed. 

﻿

IN WITNESS WHEREOF, the Company has executed this Second Amendment, effective as
of the Amendment Effective Date.

 

﻿

COMPANY:

﻿

 

﻿

A. H. BELO CORPORATION,

﻿

a Texas corporation

﻿

 

By:

/s/ Christine E. Larkin

﻿

 

Its:

Senior Vice President/General Counsel & Secretary

﻿



--------------------------------------------------------------------------------